Citation Nr: 1311103	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbar spine and right lower extremity radiculopathy disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file. 

The claim was previously before the Board in September 2011, at which time it was remanded for further development, to specifically include a VA examination and opinion.  In July 2012 the Board once again remanded the issue on appeal for an additional VA addendum opinion. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by the RO in the January 2013 Supplemental Statement of the Case (SSOC), the February 2013 SSOC, and by the Board. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a right hip disability on both direct and secondary bases.  The Board first remanded the issue on appeal in September 2011 and then again in July 2012.  The Board remanded in July 2012 because it found the October 2011 VA examination to be inadequate in that it failed to address the question of whether it is at least as likely as not that the right hip disability was caused by, or aggravated by the service-connected right leg radiculopathy disability. Moreover, the Board noted that the VA examiner opined that the current right hip disability was not related to active service; however, he failed to provide any supporting rationale or reasoning for his opinion.  The Board noted that the examiner simply stated that VA records first showed complaints of right hip pain sometime after 2000; however, the Veteran's service treatment records are missing through no fault of his own and he consistently reported that he fell on his right hip during service while on a "gun boat" in Vietnam in the 1960's, and that he experienced hip problems ever since that time.  See January 2009 QTC Examination.  The Board stated that the Veteran was competent to report on such matters.  The Board directed the VA examiner to specifically take into account the Veteran's statements concerning his claimed in-service injury to the right hip and his continuous right hip symptomatology when rendering an etiology opinion and/or providing rationale. 

In September 2012 the previous VA examiner reviewed the Veteran's claims file and rendered an addendum opinion.  First he stated that in his opinion that it was "less likely as not that the right hip disability was caused or aggravated by the service-connected right hip disability."  The rationale was that the right hip degenerative arthritis and the right leg radiculopathy would not medically cause arthritis in the right hip.  First, the Board finds that while the rationale is against the Veteran's claim the opinion itself states the same disability twice and not the correct service-connected disability.  

Moreover, the VA examiner was also asked to acknowledge and discuss the Veteran's statements as to the onset, nexus, and continuity of his symptoms.  The VA examiner stated that the Veteran gave a history of having to repeatedly load heavy ammo but it was his opinion that loading ammo would not have caused the development of arthritis in the right hip.  The Board finds that the September 2012 VA examiner failed to discuss the Veteran's consistent report that he fell on his right hip during service while on a "gun boat" in Vietnam in the 1960's and that he experienced hip problems ever since that time, as pointed out in the January 2009 QTC examination and more importantly by the July 2012 Board remand.  

Based on the foregoing, the AOJ did not accomplish the objectives set forth in the September 2011 Board remand. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).  Thus, the Board finds that the Veteran's claim must be sent to the September 2012 VA examiner once more for an addendum opinion to clarify his secondary opinion and to discuss the Veteran's report that his right hip disability is the result of falling on a gun boat during service. 

Accordingly, the case is REMANDED for the following action:

 1. Update VA medical treatment records associate them with the claims folder. 

2.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the October 2011 VA examination and rendered the September 2012 VA addendum opinion in order to provide an additional addendum opinion. The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed. 

The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability is caused by, or aggravated by his service-connected right leg radiculopathy disability. 

The VA examiner should also provide an opinion if whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability is directly related to the Veteran's military service, to include his reported in-service fall on the gun boat.  In providing any of the above opinions, the examiner should acknowledge and discuss the Veteran's statements as to onset, nexus, and continuity of symptomatology of his claimed right hip disability. 

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

If the October 2011/September 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion. If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled. All indicated tests and studies should be undertaken. Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


